PER CURIAM.
The only question presented upon this review is-whether or not the Circuit Court erred in requiring, as a condition of the substitution of attorneys, that the complainant should pay the attorneys originally employed by him a fair and reasonable compensation, for the services actually rendered and disbursements made by them. We are of the opinion that the most favorable view which can be in-*571yoked by the complainant is that the matter was discretionary with the Circuit Court. There is here no special agreement as in Wilkinson v. Tilden (C. C.) 14 Fed. 778, expressly reserving to the complainant the right to substitute another attorney at any time. There is no specific allegation of misconduct, and no proof whatever of which to predicate misconduct on the part of the attorneys. It is simply a case of disagreement between attorney and client, and, although the complainant has an undoubted right to change his attorneys, it should be upon condition that he pay them fair remuneration for services already performed. The agreement here was that the attorneys should receive a contingent fee dependent upon ultimate success. If permitted to-discharge them without condition, the complainant would deprive them of the opportunity to earn the contingent fee, and leave them dependent upon the efforts of other counsel in whose selection they have had no participation, thus leaving them practically remediless.
We think the decree of the Circuit Court was correct, and should be affirmed.